DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
Remarks
This Office Action is in response to the Applicant Remarks and Claims filed on 09/29/2021. Claims 1, 7, and 9 have been amended. Claims 10-15 have been added. No claims have been cancelled. Claims 1-15 are still pending in the current application, with claim 1 being independent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2008/0221641 A1 to Hochmair et al. (hereinafter referred to as “Hochmair”), in view of United States Patent Application Pub. No. US 2015/0359553 A1 to Harnisch (hereinafter referred to as “Harnisch”).
Referring to claim 1, Hochmair discloses an implantable medical device comprising: an implantable coil case containing a communications coil for transcutaneous communication of an implant communication signal, the coil case having a lateral surface, a medial surface, a radial center, and an outer surface located at an outer circumference of the implantable medical device (e.g. paragraphs [0023-0025], Figs. 5A and 5B show implantable medical device 501 with a receiving coil assembly 504 for transcutaneous communication. The receiving coil assembly 504 comprises a magnet holding structure 503 that is a removable housing from the receiving coil assembly 504. The receiving coil assembly 504 is shown to have a lateral surface, a medial surface, a radial center, and an outer surface located at an outer circumference of the implantable medical device 501); a magnet receptacle within the coil case at the radial center and having a magnet opening in one of the lateral or medial surface ; a magnet fitting groove recessed into one of the lateral surface or the medial surface of the coil case and extending from the magnet opening at the radial center to the outer surface of the coil case (e.g. paragraphs [0023-0025] disclose a magnet holding structure 503, which the Examiner considers as the magnet receptacle, which protrudes away from a side of the implanted device 501. The magnet holding structure 503 includes multiple coupling projections 507 which recessed into the lateral surface and extend from the magnet opening to the outer circumference of the magnet holding structure 503 as shown in Fig. 5A). 	While Hochmair discloses a technique for inserting and removing the removable magnet, it did not teach an implant magnet clip having a u-shape and comprising:  parallel clip legs connected at a closed end of the u-shape, and an implant magnet attached to one of the clip legs; wherein the coil case and the magnet clip are configured to allow for a portion of the coil case to fit between the clip legs and to allow the implant magnet to slide through the magnet fitting groove and fit into the magnet receptacle. This limitation is taught by Harnisch, which discloses a magnet insertion tool for use with an implantable device. The device includes two parallel clip legs connected at a closed end of a u-shape (Fig. 1D, paragraph [0019] show the device in a closed position, with components 16 and 18 as two In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the invention taught by Harnisch discloses a u-shaped device with parallel clip legs that are used to deliver a magnet into an implantable device. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Hochmair with a tool for inserting and removing magnet taught by Harnisch, since such modification would be applying a known technique to a known device, yielding the predictable result of an efficient, safe, and non-invasive technique for inserting and attaching the magnet implanted within the patient, allowing high field magnetic resonance imaging to be performed on a patient without invasive surgery.  
Referring to claim 2, Hochmair discloses the limitation wherein the magnet receptacle has an angled side wall adjacent to the magnet fitting groove (e.g. Fig. 6A-6D show the magnet 602 being contained within various differently shaped magnet cases, where the coil assembly 601 may use a resilient material to be temporarily deformable, forming angled side wall, to fit the magnet cases). 
Referring to claim 3, Hochmair and Harnisch disclose the implantable medical device according to claim 1, Harnisch further teaches the limitation wherein the implant magnet clip includes a clip 
Referring to claim 4, Hochmair discloses the limitation wherein the coil case is made of silicone material (e.g. paragraphs [0021, 0026] state that the coil assembly may be made of bio-compatible plastic or silicone-based material). 
Referring to claims 5 and 6, Harnisch further teaches the limitation wherein the magnet clip is made of ferromagnetic material (e.g. paragraph [0026] states all or part of the insertion member 16 may be formed from a ferromagnetic material so that the magnet may be mechanically and magnetically held in place).  As for claim 6, Harnisch states that all or part of the insertion tool may be formed from appropriate materials, such as surgical grade stainless steel (paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tool to be made of polymer material as required in claim 6, particularly biocompatible polymer that are known to be used in implantable medical device, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Hochmair with a tool for inserting and removing magnet taught by Harnisch, since such modification would be applying a known technique to a known device, yielding the predictable result of an efficient, safe, and non-invasive technique for inserting and removing the magnet implanted within the patient, allowing high field magnetic resonance imaging to be performed on a patient without invasive surgery.  
Referring to claim 7, Hochmair further teaches the limitation wherein the implant magnet has a magnetic dipole moment configured to be substantially parallel to the top lateral surface (e.g. paragraph 
Referring to claim 8, Harnisch discloses the limitation wherein the implant magnet is rotatably attached to one of clip legs (e.g. Figs. 2 and 3 show the implantable magnet 26 being placed within the magnet socket 22 in a manner that allow the magnet to rotate). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Hochmair with a tool for inserting and removing magnet taught by Harnisch, since such modification would be applying a known technique to a known device, yielding the predictable result of an efficient, safe, and non-invasive technique for inserting and removing the magnet implanted within the patient, allowing high field magnetic resonance imaging to be performed on a patient without invasive surgery.  
Referring to claim 9, Hochmair and Harnisch disclose the implantable medical device according to claim 1, wherein the implantable medical device is a hearing implant device (e.g. Fig. 3, paragraph [0003] of Hochmair, paragraph [0021] of Harnisch). 
Referring to claim 10, Hochmair discloses the limitation wherein the implantable medical device is a cochlear implant system (e.g. paragraph [0003] states that the implantable medical device may be used in a cochlear implant system).
Referring to claim 14, Hochmair and Harnisch disclose the implantable medical device according to claim 1. Hochmair further teaches the limitation wherein the implant magnet is configured to be located between the lateral surface and the medial surface of the coil case (Figs. 6 show the magnet to be located inside the coil case 601, and therefore would be between the lateral surface and medical surface of the coil case). 
Referring to claim 15, Hochmair discloses the limitation wherein the implant magnet is a cylindrical disc shaped magnet (e.g. paragraphs [[0011, 0024]). 
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 1-9 under 35 U.S.C. 103(a) as unpatentable in view of Hochmair and Harnisch, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitation requiring ”coil case having a lateral surface, a medial surface, a radial center, and an outer surface located at an outer circumference of the implantable medical device”. The Examiner submits that Hochmair discloses this limitation, Figs. 5A and 5B show implantable medical device 501 with a receiving coil assembly 504 for transcutaneous communication. The receiving coil assembly 504 comprises a magnet holding structure 503 that is a removable housing from the receiving coil assembly 504. The receiving coil assembly 504 is shown to have a lateral surface, a medial surface, a radial center, and an outer surface located at an outer circumference of the implantable medical device 501. 	Regarding the Applicant argument that the combination of Hochmair and Harnisch is not valid because Harnisch is not meant to be implanted, While Hochmair discloses a technique for inserting and removing the removable magnet, it did not teach an implant magnet clip having a u-shape and comprising:  parallel clip legs connected at a closed end of the u-shape, and an implant magnet attached to one of the clip legs; wherein the coil case and the magnet clip are configured to allow for a portion of the coil case to fit between the clip legs and to allow the implant magnet to slide through the magnet fitting groove and fit into the magnet receptacle. This limitation is taught by Harnisch, which discloses a magnet insertion tool for use with an implantable device. The device includes two parallel clip legs connected at a closed end of a u-shape (Fig. 1D, paragraph [0019] show the device in a closed position, with components 16 and 18 as two parallel legs) and an implant magnet attached to one of the clip legs (e.g. Figs. 2 and 3, paragraph [0019] show the implant magnet being insert into the magnet socket of the lower leg 16 prior to the insertion process). Figs. 4A-4B and paragraphs [0020-0022] show the device 10 In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the invention taught by Harnisch discloses a u-shaped device with parallel clip legs that are used to deliver a magnet into an implantable device.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 December 2021